Citation Nr: 0943820	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to recognition as a 
helpless child of the Veteran, on the basis of permanent 
incapacity for self-support prior to attaining age 18, for 
death pension purposes.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1918 to August 
1920.  The appellant is the Veteran's surviving child.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the appellant was scheduled for a Board 
video hearing in February 2009.  The record reflects that she 
was properly notified of the hearing but failed to appear 
without explanation.  She has not requested that the hearing 
be rescheduled.  Therefore, her request for such a hearing is 
considered withdrawn.

This appeal was previously before the Board in March 2009.  
The Board remanded the claim for additional development.  The 
case has been returned to the Board for further appellate 
consideration

The Board notes that the appellant was previously represented 
by an attorney.  However, in May 2009 the attorney advised 
the RO that he no longer represents the appellant.  


FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran and was born 
in December 1947; her 18th birthday was in December 1965.

2.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.




CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. 
§ 101(4)(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 
3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

By letters dated in October 2000, April 2001, and July 2009, 
the appellant was notified of the evidence necessary to 
substantiate her claim.  She was told what information that 
she needed to provide, and what information and evidence that 
VA would attempt to obtain.  The July 2009 letter also 
advised the appellant of the evidence needed to establish an 
effective date.  The case was last adjudicated in August 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, including multiple attempts to obtain Social 
Security Administration (SSA) records.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the appellant's birth certificate, 
school records, and medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She has been an active participant 
in the claims process by providing evidence and argument.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the appellant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(a)(ii) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.57(a)(1), 3.356 (2009).

The appellant asserts that she became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render her a child of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for 
his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the original 
determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period 
by reason of disability, should not be considered as 
rebutting permanent incapability of self-support 
otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not 
be a normal situation, depending on the educational 
progress of the child, the economic situation of the 
family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability 
raises some doubt as to whether they would render the 
average person incapable of self-support, factors other 
than employment are for consideration.  In such cases 
there should be considered whether the daily activities 
of the child in the home and community are equivalent to 
the activities of employment of any nature within the 
physical or mental capacity of the child which would 
provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting 
age or thereafter should not be considered as a major 
factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and 
not to mere disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at age 18, VA 
is required to proceed no further. Id.

The appellant asserts that she has been disabled since 
childhood due to a physical disability-congential aortic 
stenosis.  In her June 2000 application for benefits she 
noted that she had never worked and that she was receiving 
Social Security income.

A birth certificate contained in the claims file shows that 
the appellant was born to the Veteran in December 1947.  

A June 1966 letter noted that the appellant was scheduled to 
graduate high school in June 1968.  A March 1966 request for 
approval of school attendance showed that the appellant was 
scheduled to complete the 10th grade in June 1966, that she 
was in the General Course program at the high school, and 
that she was expected to graduate in June 1968.  An October 
1968 request for approval of school attendance showed that 
the appellant was scheduled to graduate in June 1969, from a 
"Post Graduate" type of education.  The classes the 
appellant was participating in included Typing, Business 
English, Clerical Practice, and Human Relations.

There are student medical records, with a discrepancy in the 
name and date of birth, but are assumed to pertain to the 
appellant, which are almost completely illegible.  It is 
possible to make out that they are school nurse records from 
November 1956 to October 1961, that the appellant had 
congenital aortic stenosis, and that she had surgery in 
August 1956 (though what kind is not legible if it is 
contained in the records).

In April 2000 one of the appellant's treating physicians 
wrote a letter which described that the appellant had 
congenital aortic stenosis, and that she had "some sort of" 
aortic valve surgery at the age of 30.  The appellant also 
had a stroke at the age of 51.  A June 2001 letter from a 
different treating physician noted that the appellant had 
been a patient since 1998 and that she had strokes in 1984 
and 1988 secondary to carotid artery stenosis.  The physician 
noted that the Veteran's current medical problems 
significantly hindered her functional status and ability to 
work.  Neither physician noted that the had treated the 
appellant prior to the age of 18 or provided an opinion 
regarding her functionality prior to the age of 18.  As it 
has not been determined that the appellant became permanently 
incapable of self-support by reason of physical or mental 
defect prior to her 18th birthday, these subsequent health 
problems do not influence the decision. 

An SSA letter from February 2003 noted that the appellant had 
been receiving Supplement Security Income benefits, and that 
their records showed she became disabled in January 1987 (age 
40).  The RO contacted the SSA numerous times in an attempt 
to locate SSA records for the appellant.  The SSA noted in 
September 2007 that the appellant had never received benefits 
under Title 2 disability, but that she had received Title 16 
disability.  The RO then attempted to locate records 
regarding her receipt of Title 16 disability, but in December 
2008 it was determined by the SSA that the records had been 
destroyed.

As noted above, in March 2009 the Board remanded the 
appellant's claim so that an attempt could be made to obtain 
treatment records from private physician Dr. B., and so that 
the RO could advise the appellant that her SSA records had 
been destroyed.  After the Board remand the Appeals 
Management Center (AMC) attempted to determine a working 
address for the appellant, and a physical address was found 
using her name and social security number.  The AMC's VCAA 
notice to the appellant, sent to the new physical address, 
was not returned as undeliverable.  The letter notified the 
appellant that her SSA records had been destroyed and 
requested that she supply a consent form so that attempts to 
obtain the records from Dr. B. could be made.  Though the RO 
had previously requested records from Dr. B., the consent 
form had expired, and a new consent form needed to be filled 
out by the appellant.  The appellant did not respond to the 
request and VCAA notice.  As the appellant failed to submit a 
consent form for records from Dr. B., this decision is based 
on the evidence currently of record.

Although there is competent medical evidence of record that 
the appellant has congenital aortic stenosis, there is no 
medical evidence of record that she was incapable of self-
support by reason of that physical defect at the date of 
attaining the age of 18 years.  On the contrary, the evidence 
shows that she was able to successfully complete elementary, 
middle, and high schools.  She was still enrolled in high 
school when she attained the age of 18, but was taking 
general courses, and in 1969 was noted to be taking "post 
graduate" courses.  The titles of these courses indicated 
that she was taking practical courses for the benefit of 
attaining clerical employment upon graduation.  The 
regulations outline the criteria for determining if a child 
is permanently incapable of self-support at 38 C.F.R. 
§ 3.356(b).  In this instance, although the evidence suggests 
that the appellant has not been employed, there is no 
competent medical evidence to suggest that she was incapable 
of self-support on the date of attaining the age of 18 as a 
result of her physical disability.  Rather, the information 
from SSA reflects that she became disabled at age 40, which 
is consistent with information from her physician reporting 
that she had a stroke in 1984.

The Board acknowledges the appellant's disability would limit 
the types of occupations which she could perform.  However, 
there is no evidence suggesting that her disability would 
prevent her from performing certain occupations of a 
sedentary nature.  This is supported by her successful 
completion of the required course load as a student.  There 
is no indication in the record that the appellant suffered 
from a mental disability.

Given the lack of competent medical evidence of record 
indicating that the appellant became permanently incapable of 
self-support by reason of physical or mental defect prior to 
her 18th birthday in December 1967, for the Board to conclude 
so would be speculation, and the law provides that a claim 
may not be granted based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Thus, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for recognition as 
a "helpless child" of the Veteran on the basis of permanent 
incapacity for self-support and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appellant is not entitled to recognition as a "helpless 
child" of the Veteran on the basis of permanent incapacity 
for self-support.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


